Citation Nr: 0531800	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  94-03 618	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
back injury with scar, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from December 1968 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1992 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's claim for a rating in excess of 10 percent for a 
service-connected back injury with scar.  The veteran 
thereafter moved and his claims files were transferred to the 
RO in Columbia, South Carolina.

The appeal also arises from a September 1995 rating decision 
that denied a total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  

In an August 1997 rating decision, the veteran was granted a 
20 percent rating for his back disorder. 

In April 1998, the Board remanded this case for development 
of the medical evidence.  Thereafter, a September 1999 rating 
action granted a 40 percent rating for the veteran's back 
disorder.  In July 2000, the veteran testified a hearing 
before the undersigned.  

In November 2000, the Board again remanded the veteran's 
appeal for further evidentiary development.  In November 
2003, after undertaking further development under the now 
invalidated provisions of 38 C.F.R. § 19.9(a)(2) (2003), the 
Board once again remand the appeal for additional 
development.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.




REMAND

As to entitlement to an increased rating for a back 
disability, the record shows that the RO has rated the 
veteran's disability under Diagnostic Codes for limitation of 
lumbar motion and intervertebral disc syndrome.  Notably, 
since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  Cf.  
38 C.F.R. § 4.71a (2005) with 38 C.F.R. § 4.71a (2002).  The 
new rating criteria for rating intervertebral disc syndrome 
became effective September 23, 2002.  

Further regulatory changes for rating all other back 
disorders became effective September 26, 2003, but these did 
not change the way intervertebral disc syndrome was rated, 
except for renumbering Diagnostic Code 5293 as Diagnostic 
Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  In 69 
Fed. Reg. 32449 (June 10, 2004) VA noted a clerical error in 
the Federal Register publication of August 27, 2003.  

Unfortunately, while the appellant was provided notice of 
these new rating criteria in the July 2005 supplemental 
statement of the case, the findings made at the most recent 
VA examination, dated in September 2001, are insufficient to 
rate the severity of his service connected back disability 
under the new rating criteria.  Moreover, the results of the 
September 2001 examination are now too stale to properly 
evaluate the current nature and extent of the service 
connected back disorder.  Accordingly, a remand to provide a 
new VA examination that takes into account the change in the 
rating criteria is required.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.326 (2005); Green v. Derwinski, 
1 Vet. App. 121 (1991).  When readjudicating the claim, the 
RO must rate the veteran in a manner consistent with the 
United States Court of Appeals for Veterans Claims' (Court) 
holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Similarly, as to the scar associated with the veteran's 
service connected back disability, the Court in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), held that where the 
record reflects that the veteran has multiple problems due to 
service-connected disability, it is possible to have 
"separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  Therefore, 
given the case law, on remand, the RO should arrange for a 
rating examination to determine if a separate evaluation is 
in order.  

Further, the Board notes that since the veteran filed his 
claim there have also been changes in the criteria for scars 
under 38 C.F.R. § 4.118.  Cf.  38 C.F.R. § 4.118 (2005) with 
38 C.F.R. § 4.118 (2002).  The new rating criteria for rating 
scars became effective August 30, 2002.  

In light of the foregoing, adjudication of the TDIU issue 
must be deferred pending completion of the additional 
evidentiary development.  Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter). 

Therefore, the appeal is REMANDED for the following:

1.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurological examinations.  The claims 
folders are to be provided to the 
physicians for review in conjunction with 
the examinations.  All indicated tests 
and studies deemed appropriate by the 
examiners must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the post September 23, 2002, AMIE 
worksheet for rating intervertebral disc 
syndrome, as well as the post 
September 26, 2003, AMIE worksheet for 
rating all other back disorders, the 
examiners are to provide a detailed 
review of the veteran's history, current 
complaints, and the nature and extent of 
any disability.  The examiners should 
also provide a consensuses opinion as to 
whether the totality of the veteran's 
service connected low back pathology 
preclude him from engaging in substantial 
gainful employment.

2.  The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded a 
dermatological examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the post August 30, 2002, AMIE worksheet 
for rating scars, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of any 
disability.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2005).

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues on appeal.  The RO is advised that 
they are to make a determination based on 
the old and new criteria for rating back 
and skin disabilities as well as any 
further changes in the VCAA and any other 
applicable legal precedent.  In 
readjudicating the increased rating 
claim, the RO should be mindful of the 
Court's holdings in Kuzma and  Esteban.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations both old and new considered 
pertinent to the issues on appeal.  A 
reasonable period of time should be 
allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

